DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
To summarize the current election, the applicant elected group I. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 8, 14, 29, 34, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (previously cited) in view of Parker et al. (previously cited), Williams et al. (previously cited), Uhlmann et al. (US Patent No. 4,012,232), Carlini et al. (US PGPub No. 2009/024667), and Andes et al. (US Patent No. 6,648,957) as evidenced by Gotou et al. (previously cited) and Suits (US Patent No. 2,890,621). 
Ohashi et al. teach a sunscreen cream in which is included UV absorbents as actives (see column 4 lines 56-58, example 7 and Gotou et al. table 5). Methyl polysiloxane, a silicone based polymer) is present in the exemplified composition (see example 7; Suits claim 5; instant claim 5). Coloring agents may also be included (see column 4 lines 56-58). The presence of a pigment granule as instantly claimed is not detailed.
Sepia officinalis that are employed in a variety of applications due to their optical properties (see paragraphs 6 and 34). These isolated pigment granules vary in size from 1 to 2000 nm where discrete values between 200 and 600 nm are named as well (see paragraph 24; instant claims 1 and 38). The size range overlaps with those instantly recited, thereby rendering them obvious. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05).  Parker et al. teach the use of pigment granules as colorants as well as in cosmetics (see paragraph 34). 
Williams et al. teach phenoxazone pigment granules extracted from the skin of squid Doryteuthis pealeii (see abstract). These granules meet the limitation of an aggregate of pigment because they include both xanthommatin and decarboxylated xanthommatin which are phenoxazone compounds (see page 3757 first column first full paragraph; instant specification paragraph 55; instant claims 1 and 6). Williams et al. detail that the granules in general and xanthommatin, in particular, absorb light within the UV spectrum (see figure 1f and page 3756 first column last paragraph). The instant specification details that xanthommatin is a broad-spectrum absorber due to its ability to absorb UVA and UVB (see paragraph 73). In addition, the instant specification details that xanthommatin has color changing properties when subjected to a reducing agents (see paragraphs 136-138; instant claim 34). The aggregates of Williams et al. have an average size that is just under 600 nm and include those between 200-600 nm (see figure 1e; instant claims 1 and 38). The granules are taught to have optical properties Sepia officinalis skin (see page 3756 second column second paragraph-page 3757 first column first paragraph).  
Uhlmann et al. teach the application of a transparent silica coating to organic pigment particles which facilities their easy incorporation into a larger composition (see abstract, column 1 lines 40-52, and examples 1 and 3; instant claims 2 and 14).
Carlini et al. teach coating organic nanopigments with transparent silica so as to enable good particle dispersion and thermostability in cosmetics (see abstract, paragraphs 13, 44 and 114; instant claims 2 and 14).
Andes et al. teach a coating on a pigment that is provided as layers where the refractive index in an inorganic layer is 1.35 to 1.8 (see abstract and column 1 lines 38-50). Silica, also known as silicon dioxide, is one of a small set of options for this layer (see column 1 lines 38-50 and column 3 lines 51-55). Phenoxazines are envisioned organic pigments (see column 4 lines 32-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Ohashi et al. by adding the pigment granules of Williams et al. that are encapsulated/coated in transparent silicon dioxide, as taught by Uhlmann et al. and Carlini et al. These modifications would have been obvious because 1) the granules of Williams et al. are UV absorbers and 2) Ohashi et al. teach and exemplify the inclusion of UV absorbents. The modification to the Williams et al. pigment particles is obvious as the application of the same technique to a similar product in order to yield the same improvement.  Also Andes et al. suggest the application of a silicon dioxide coating to phenoxazines, the core chemical group of xanthommatin. Parker et al. teach that the particles of Williams et al. are similar in  Sepia officinalis skin which they teach are useful for inclusion in cosmetics, thus the inclusion of the pigment granules of Doryteuthis pealeii  in a cosmetic would have been obvious. The specification states that the absorbance properties of the isolated pigments can be enhanced and/or stabilized when the pigment is incorporated within a composition as they describe. The modified prior art teachings render obvious such a composition (see specification paragraph 118). According to MPEP 2145II, mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979). In addition, the fact that an inventor has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Thus the enhanced or stabilized UV absorbance instantly recited would be present in the product rendered obvious by the modified teachings of Ohashi et al. Therefore claims 1-2, 5-6, 8, 14, 29, 34, and 38-39 are obvious over Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits as applied to claims 1-2, 5-6, 8, 14, 29, 34, and 38-39 above, and further in view of Mathiowitz et al. (previously cited).
Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits render obvious the limitations 
Mathiowitz et al. teach biocompatible polymers that contain dye particles and are employed in cosmetics (see paragraph 10). The polymer serves to inhibit aggregation and increase stability of the dye particles (see paragraph 10). Envisioned polymers included are preferably polyhydroxyacids, a type of polyester, where poly(lactic acid-co-glycolic acid) is one of more preferred varieties (see paragraphs 44 and 46). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to alter the particle of Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits by including poly(lactic acid-co-glycolic acid) in the coating material. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Here both the silica and polymer act to improve dispersion of the pigment into cosmetics. Therefore claim 12 is obvious Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., Andes et al., and Mathiowitz et al. as evidenced by Gotou et al. and Suits 

Claims 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits as applied to claims 1-2, 5-6, 8, 14,  above, and further in view of Balian et al. (previously cited) and Leong et al. (previously cited).
Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits render obvious the limitations of instant claims 1 and 8. A particular additional coloring agent is not detailed, nor is the encapsulated pigment concentration.
Balian et al. teach issues with agglomeration of pigments dispersed in cosmetic compositions and a lack of stability in the composition as a result (see paragraph 4). They provide a remedy to this issue without adversely impacting the chemical and physical properties of the pigment via coating the pigment particles with a transparent silicone based polymer (see paragraphs 7, 38, 64, and 67; instant claims 1-2, 5, 8, and 14). Envisioned cosmetic compositions include those with sunscreens (see paragraph 70; instant claims 1). Composition forms include creams as well as liquids (serum) and powders (see paragraph 68; instant claim 1). Various types of pigments can be employed including organic pigments such as melanin (see paragraph 55). The pigment may be present at 0.01 to 40 wt% in the composition (see paragraphs 44-45 and 49).  Pigments and lakes are envisioned as other colorants that may also be included in a carrier in the cosmetic composition (see paragraph 76; instant claims 29 and 35).
Leong et al. teach the inclusion of encapsulated pigment aggregate granules in sunscreens so as to improve the UV absorbing properties of the pigment granule when topically applied (see abstract column 1 lines 10-15 and column 2 lines 51-56). The encapsulated pigment granules that are extracted from Sepia officinalis are melanin 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further alter the modified composition of Ohashi et al. Specifically, Leong et al. teach the encapsulation of melanin particles extracted from the Sepia officinalis which is similar to the granules of Doryteuthis pealeii, while Balian et al. envisioned employing melanin as a variety of pigment to encapsulate. Thus the inclusion of the coated pigment in the modified Ohashi et al. composition at the proportions taught by Balian et al. would have been obvious and yields an overlapping range with that instantly claimed. This overlap thereby renders the claimed range obvious (see instant claim 36). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). Balian et al. also teach pigments and lakes as colorants to include in cosmetic compositions. It then follows to select from either category for the additional colorant present in the composition of Ohashi et al. (see instant claim 29).  This modification is obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Therefore claims 35-36 are obvious over Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., Andes et al., Balian et al., and Leong et al. as evidenced by Gotou et al. and Suits.

37 is rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits as applied to claims 1-2, 5-6, 8, 14, 29, 34, and 38-39 above, and further in view of Gautier et al. (Gold Bulletin 2010 43(2):94-103).
Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits render obvious the limitations of instant claim 1 where the encapsulating material is silica. The porosity of the silica is not detailed.
Gautier et al. teach the application of a coating of porous silica to gold nanorod pigments in order of improve their dispersion properties while also maintaining their coloring ability (see page 95 first column last paragraph and page 97 first column last full paragraph-second column). The coated product is shown to be transparent (see figure 1 lower panel). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the silica coating of Gautier et al. as the silica coating on the pigment granules of Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., and Andes et al. as evidenced by Gotou et al. and Suits. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. Here the silica coatings serve the same purpose and have several of the same properties, including transparency. Therefore claim 37 is obvious over Ohashi et al. in view of Parker et al., Williams et al., Uhlmann et al., Carlini et al., Andes et al., and Gautier et al. as evidenced by Gotou et al. and Suits.

Response to Arguments
Applicant's arguments filed October 26, 2021 have been fully considered. In light of the amendment to the claims, the previous grounds of rejection are withdrawn. New grounds of rejection are presented in their place to address the new claim limitations.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615